Citation Nr: 0206316	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  99-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an increased evaluation for anatomic loss 
of the left eye, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residual scarring of the right ear.

4.  Entitlement to an increased (compensable) evaluation for 
residual scarring of the right nasolabial fold.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
October 1967 to May 1969, including five months in Vietnam 
where he earned the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for increased evaluations for his left eye, 
post-traumatic stress disorder (PTSD), right ear scar and 
right nasolabial fold scar disabilities.

In a decision dated December 19, 2000, the Board denied 
increased evaluations for the veteran's left eye, post-
traumatic stress disorder (PTSD), right ear scar and right 
nasolabial fold scar disabilities.  He appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In May 2001, the parties filed a Joint 
Motion for Remand and to Stay Proceedings, requesting that 
the Court vacate and remand the Board's December 19, 2000, 
decision for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In an Order dated May 24, 2001, the 
Court vacated and remanded the above matter pursuant to 
38 U.S.C. § 7252(a).

In February 2001, the Board sent the veteran a letter 
indicating, in pertinent part, that the records showed that 
the veteran had appointed an attorney as his representative, 
and that the attorney's authority to represent VA claimants 
had been revoked, effective October 10, 2001.  The veteran 
was informed that this attorney was no longer able to 
represent him and that he could:  (1) represent himself; 
(2) appoint an accredited veteran's service organization to 
represent him; or (3) appoint a different private attorney or 
an "agent" to represent him.  He was given 30 days within 
which to inform VA of his intentions.  After 30 days of the 
date of the letter, if there was no response, VA would assume 
that the veteran wanted to represent himself.  No response 
was made within the 30 day time period; therefore, the 
veteran is considered to represent himself in this case.  


FINDINGS OF FACT

1.  The veteran is service-connected for a left eye 
disability, but he is not service-connected for a right eye 
disability.

2.  In August 1998, the veteran's right eye uncorrected 
visual acuity was 20/25; corrected visual acuity in the right 
eye was 20/20.  There was no evidence of any field loss or an 
inability to wear an artificial eye.

3.  The veteran's psychiatric disability is manifested by 
rare panic attacks and flashbacks, some suicidal feelings, 
depression, social isolation, difficulty sleeping, 
nightmares, some problems with memory and a GAF score on Axis 
V of 55.

4.  The veteran's PTSD is productive of an impairment of 
social and industrial adaptability characterized by 
occasional decrease in work efficiency, but not characterized 
by reduced reliability and productivity.

5.  The right ear scarring and the right nasolabial fold 
scarring have not been shown to be disfiguring, nor have they 
been shown to be ulcerated or tender and painful.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for the left eye 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321, 3.383, 4.79, 4.80, 4.84a, 
Diagnostic Code 6066 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (2001).

3.  The criteria for compensable evaluations for residual 
scarring of the right ear and the right nasolabial fold have 
not been met.  38 U.S.C.A.§§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.31, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

Also pertinent to the issue of whether there is any prejudice 
is the question of whether the appellant is informed of the 
requirements of the VCAA.  He was notified of the provisions 
of the VCAA.  He is informed of its provisions through the 
May 2001 Court order and through his private attorney who 
represented him at that time.  His attorney had the 
opportunity to address any potential failure in the duty to 
assist or provide notice.

In this case, the veteran has been given notice of the laws 
and regulations pertaining to his claims of increased 
ratings.  These laws and regulations were provided to the 
veteran in the April 1999 statement of the case (SOC).  

Accordingly, the Board here considers whether there is any 
duty of assistance or notice required by the VCAA that 
requires correction before an appellate decision may be 
rendered.

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increased evaluation.  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA and private 
treatment records if relevant to the claim.  38 U.S.C.A. 
§ 5103A(c), (d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(3) and (c)(4)).  The veteran's service 
medical records are associated with the claims file.  VA 
examination reports and private treatment records were also 
associated with the claims folder and reviewed.  The record 
is adequate for a determination of the veteran's claims 
presently on appeal.  At this time, nothing in the record 
suggests that additional examination or opinion is necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He provided hearing testimony 
at a personal hearing in June 1999.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish his claims increased evaluations, he has 
been provided ample opportunity to present evidence meeting 
those requirements at a personal hearing, and there is no 
indication that any additional evidence might be pertinent to 
the issues now on appeal.  

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.

II.  Disability Evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1995).

A.  Left eye disability.

The veteran is service-connected for the anatomic loss of his 
left eye as the result of combat in Vietnam, but he is not 
service-connected for any right eye disability.  Under 
38 C.F.R. § 4.84a, Diagnostic Code 6066, a 40 percent rating 
may be granted where there is anatomical loss of an eye with 
20/40 vision in the other eye.  A 50 percent rating is 
warranted where the other eye has 20/50 vision.  In 
evaluating visual impairment, generally, the rating will be 
based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75.

In the absence of enucleation or serious cosmetic defect, the 
maximum rating where loss of vision in one eye only is 
service connected and the veteran is not blind in the other 
eye is 30 percent.  38 C.F.R. §§ 4.80, 4.84a, Code 6070.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  Under 
38 C.F.R. § 4.84a, Diagnostic Code 6066, the anatomical loss 
of one eye warrants a 40 percent evaluation, in addition to 
special monthly compensation.  An additional 10 percent 
should be added if an artificial eye cannot be worn.  
38 C.F.R. § 4.84a.

VA outpatient medical treatment records show that the veteran 
was seen in the eye clinic in February 1997.  His corrected 
right eye visual acuity was 20/20; new glasses were ordered.  
He was subsequently seen in November 1997, with complaints of 
problems with his left eye prosthesis.  It was noted that the 
appellant also wanted new glasses and that he reported not 
much change in his visual acuity.  On examination, the vision 
in the right eye was 20/15-1.  It was noted that the left eye 
prosthesis fit poorly with buildup and inflammation.  Right 
eye presbyopia was diagnosed and a new prosthesis was 
recommended.

The veteran underwent a VA eye examination in August 1998.  
The uncorrected visual acuity of the right eye was 20/25 and 
the corrected visual acuity of the right eye was 20/20.  

The veteran testified at his June 1999 personal hearing at 
the RO that he could not see 20/20.  He also stated that 
sometimes his eye was so blurry that he could not drive.  See 
Hearing Transcript pp. 2-3.  

Private medical records dated in April 1999 indicate that the 
veteran was seen for a complaint of tired eyes [sic].  He was 
noted to not be on any drops or medication.  Slit lamp 
testing of the right eye was within normal limits.  

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
veteran's monocular vision, and the current rating criteria, 
a higher rating than 40 percent would require greater 
impairment of visual acuity than currently demonstrated.  The 
Board has considered whether an increased evaluation in 
excess of 40 percent is available for the veteran's anatomic 
loss of one eye with retained vision of 20/40 or better in 
the other eye.  There is no evidence reflecting that the 
vision in the right eye is worse than 20/40.  The evidence 
establishes that the veteran is able to use a prosthesis for 
the enucleated eye.  The Board is unable to find any 
applicable Diagnostic Code which provides for an evaluation 
in excess of 40 percent, plus the special monthly 
compensation the veteran has already been granted.

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for residuals of a 
shell fragment wound with enucleation of the left eye are not 
met.  38 C.F.R. §§ 3.383(a)(1), 4.75, 4.84, Diagnostic Code 
6066.  Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increase rating in excess of 40 percent 
for the service-connected anatomic loss of the left eye must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD 

The Board initially notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment and that these 
regulations were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130 (1999)).  In this case, the RO has reviewed the 
issue of entitlement to an increased rating for PTSD under 
the revised regulatory criteria since the veteran submitted 
his claim for an increased evaluation in June 1998.

The veteran testified at his June 1999 hearing at the RO that 
his social life involved only his family and that he felt 
uncomfortable all the time.  He stated that he had not had a 
real bad panic attack in about a year and that he used to 
have them all the time.  See Hearing Transcript pp. 4-5.  He 
testified that he would forget things sometimes and that he 
was not on any medication for his PTSD and did not feel he 
needed any such medication.  He stated that he would get 
upset a little bit being around discussions about war and 
that he thought about Vietnam all the time but did not have 
flashbacks the way he used to have them.  See Hearing 
Transcript pp. 6-8.

There is no evidence of record indicating that the veteran is 
receiving any counseling or mental health treatment for his 
PTSD symptomatology.  He underwent a VA psychiatric 
examination in September 1998.  He complained of nightmares 
once every several weeks and stated that he thought about 
Vietnam all the time.  He also complained of sleep impairment 
and occasional intrusive thoughts.  The examiner noted no 
hallucinations and no survivor guilt.  He reported working 
for the Postal Service on the night shift for 14 years.  The 
examiner noted that the veteran might have some delusional 
material; his affect was somewhat depressed and he was 
anxious.  He reported some suicidal feelings and would not 
discuss any homicidal feelings.  He was alert and oriented, 
his insight was superficial and his judgment was fair.  The 
examiner rendered a diagnosis of PTSD, chronic delayed.  A 
GAF score of 55 was rendered on Axis V.

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
The appellant's GAF score was 55 in September 1998.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a evaluation in excess of 30 percent for the veteran's PTSD.  
While the evidence does indicate that the appellant 
demonstrates such symptoms as: depression, anxiety and some 
impairment of insight, as well as disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships, the evidence does 
not show any circumstantial, circumlocutory, or stereotyped 
speech or panic attacks in more than a year or any difficulty 
in understanding complex commands or retention of only highly 
learned material and forgetting to complete tasks or impaired 
abstract thinking.  The VA examination reveals no impairment 
of the thought process or communication.  The veteran has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  He has been able to maintain the same job for over 
14 years and continues to work full-time.  Furthermore, the 
evidence of record reflects the he has been married since 
1973 to a woman with whom he gets along very well.  The 
record clearly demonstrates that the appellant suffers from 
depressed mood, anxiety, some suicidal feelings, sleep 
impairment and mild memory loss, but he is generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  Therefore a 30 percent evaluation, 
but not more, would be warranted under the current rating 
criteria.

The veteran has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The September 1998 VA PTSD examination report indicates a GAF 
value of 55, which shows moderate symptoms and moderate 
difficulty in social and occupational functioning due to 
PTSD.  The clinical assessments of record are considered 
persuasive as to the veteran's degree of impairment due to 
PTSD since they consider the overall industrial impairment 
due to his psychiatric illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for disability due to PTSD is not warranted, as the 
medical evidence discussed above does not show that there is 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; impairment of short 
and long-term memory; or impairment of judgment or abstract 
thinking. 

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is 
against an allowance of an evaluation in excess of 30 percent 
for PTSD under the schedular criteria, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

C.  Scar disabilities.

Disfiguring scars to the head, face or neck, which are 
slight, will be not be awarded a compensable evaluation.  
Disfiguring scars to the head, face or neck, which are 
moderate, will be awarded a 10 percent evaluation.  A 30 
percent evaluation is warranted where scars of the head, face 
or neck are severely disfiguring, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, or, where there is evidence of tissue loss and 
cicatrization with marked discoloration or color contrast.  
38 C.F.R. § 4.118, Diagnostic Code 7800 and Note.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar which is poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the part affected.  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
where the required residuals are not shown.  38 C.F.R. 
§ 4.31.

The veteran has been assigned a noncompensable rating under 
Diagnostic Code 7800 for the residual scarring of the right 
ear.  He underwent a VA examination of his service-connected 
right ear scarring in September 1998.  At that time, he did 
not indicate any discomfort in the right ear area.  On 
physical examination, a one-centimeter well-healed scar that 
is transverse on the posterior aspect of the external ear was 
observed.  This scar was described as non-tender and of no 
cosmetic significance.  A palpable foreign body was noted in 
the subcutaneous tissue over the mastoid process behind the 
right ear; the area did not seem to be tender.  This body 
measured about one centimeter by one-half centimeter.  

A zero percent evaluation has also been assigned for the 
right nasolabial fold scarring under Diagnostic Code 7800.  
The September 1998 VA medical examination revealed that where 
the nasolabial fold laceration had been sutured was well 
healed without any significant deformity of the nose.  No 
deformity on the inside of the nose was observed.  

The Board notes that there has been no objective evidence 
over the years of any neurological disability stemming from 
the service-connected scar of the right ear or the right 
nasolabial fold.  There has been no evidence of any loss of 
subcutaneous tissue or muscle and no limitation of function 
of the right ear or the right nose/lip area has been 
demonstrated or found to be caused by the service-connected 
scarring.  Also, there has been no objective clinical 
evidence of any symptoms associated with the area of the 
right ear scarring or the right nasolabial fold scarring.  
Review of the medical evidence of record does not reveal that 
the appellant ever sought treatment for the right ear or 
nasolabial fold scarring.  There is no evidence of poor 
nourishment or repeated ulceration of the right ear scarring 
or the right nasolabial fold scarring.  There is no objective 
demonstration of deformity or pain or tenderness associated 
with the right ear scarring or the right nasolabial fold 
scarring.  In the absence of any demonstrated limitation of 
function of the right ear or the right nose or lip area, 
entitlement to a compensable evaluation for either the right 
ear scarring or the right nasolabial fold has not been 
demonstrated.  Thus, a compensable evaluation under 
Diagnostic Codes 7800, 7803, 7804 or 7805 is not warranted 
for the right ear scarring or for the right nasolabial fold 
scarring.

Therefore, none of the Diagnostic Codes discussed provide a 
basis for an increased rating for the right ear scarring or 
the right nasolabial fold scarring.  Accordingly, the rating 
schedule does not provide a basis for a compensable 
evaluation for the right ear scarring or the right nasolabial 
fold scarring given the physical findings in this case.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 7800, 
7803, 7804, and 7805.  Since the preponderance of the 
evidence is against allowance of this issue, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

D.  Extraschedular ratings.

The Board finds no evidence that the veteran's service-
connected eye disability or his PTSD or his scar disabilities 
have presented such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  It is undisputed 
that his symptoms have an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  

There is no evidence that the service-connected left eye loss 
or the PTSD or the scar disabilities interfere markedly with 
employment in a way not contemplated by the schedular rating.  
The veteran has not required any hospitalizations for any of 
these disabilities, nor were there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  He has been working full-time at 
the same job for many years.  Accordingly, the Board finds 
that the regular schedular standards applied in the current 
case adequately describe and provide for the appellant's 
disability level for his eye disability, his PTSD and his 
scar disabilities, and that the grant of an extraschedular 
evaluation for any of these disabilities is not warranted.



ORDER

Entitlement to an evaluation in excess of 40 percent for a 
left eye disability is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to a compensable evaluation for a right ear scar 
is denied.

Entitlement to a compensable evaluation for a right 
nasolabial fold scar is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


